UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5079 John Hancock Tax-Exempt Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: August 31 Date of reporting period: February 29, 2008 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the periods ended February 29, 2008 Average annual returns Cumulative total returns SEC 30- with maximum sales charge (POP) with maximum sales charge (POP) day yield Inception Since Since as of Class date 1-year 5-year 10-year inception 6 months 1-year 5-year 10-year inception 2-29-08 A 9-13-87 6.44% 1.95% 3.59%  5.24% 6.44% 10.12% 42.25%  3.90% B 10-3-96 7.38 1.83 3.48  5.96 7.38 9.48 40.84  3.36 C 4-1-99 3.63 2.17  3.24% 2.07 3.63 11.35  32.85% 3.36 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  1.03%, Class B  1.73%, Class C  1.73% . The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Please note that a portion of the Funds income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. New York Tax-Free Income Fund | Semiannual report 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in New York Tax-Free Income Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Lehman Brothers Municipal Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 2-28-98 $14,084 $14,084 $15,837 C 2 4-1-99 13,285 13,285 14,900 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of February 29, 2008. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Lehman Brothers Municipal Bond Index is an unmanaged index that includes municipal bonds and is commonly used as a measure of bond performance. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. Semiannual report | New York Tax-Free Income Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on September 1, 2007, with the same investment held until February 29, 2008. Account value Ending value Expenses paid during on 9-1-07 on 2-29-08 period ended 2-29-08 1 Class A $1,000.00 $992.60 $5.08 Class B 1,000.00 989.10 8.55 Class C 1,000.00 989.10 8.55 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at February 29, 2008, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: New York Tax-Free Income Fund | Semiannual report 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on September 1, 2007, with the same investment held until February 29, 2008. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 9-1-07 on 2-29-08 period ended 2-29-08 1 Class A $1,000.00 $1,020.10 $5.15 Class B 1,000.00 1,016.60 8.67 Class C 1,000.00 1,016.60 8.67 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.03%, 1.73% and 1.73% for Class A, Class B and Class C, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). Semiannual report | New York Tax-Free Income Fund 9 Portfolio summary Top 10 holdings 1 Puerto Rico Aqueduct & Sewer Auth, 07-01-11, 7.470% 4.4% New York State Dormitory Auth 05-15-19, 5.500% 4.1% Triborough Bridge & Tunnel Auth, 01-01-21, 6.125% 3.3% New York City Municipal Water Finance Auth, 06-15-33, 5.500% 3.1% New York, City of, 12-01-17, 5.250% 3.0% Oneida County Industrial Development Agency, 07-01-29, Zero 2.9% Port Auth of New York & New Jersey, 10-01-19, 6.750% 2.9% Virgin Islands Public Finance Auth, 10-01-18, 5.875% 2.9% New York Local Government Assistance Corp, 04-01-17, 5.500% 2.5% Puerto Rico Public Building Auth, 07-01-12, 6.250% 2.3% Sector distribution 1 General obligation 9% Transportation 6% Public facility 5% Revenue bonds Education 19% Pollution 4% Water and sewer 15% Tobacco 3% Health 12% Economic development 2% Industrial development 9% Electric 2% Sales tax 7% Other 7% 1 As a percentage of net assets on February 29, 2008. New York Tax-Free Income Fund | Semiannual report 10 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 2-29-08 (unaudited) This schedule is divided into two main categories: tax-exempt long-term bonds and short-term investments. Tax-exempt long-term bonds are broken down by state or territory. Under each state or territory is a list of securities owned by the Fund. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Tax-exempt long-term bonds 99.77% (Cost $51,210,663) New York 86.00% Albany Parking Auth, Rev Ref Bond Ser 2001A 5.625% 07-15-25 BBB+ $385 418,460 Rev Ref Bond Ser 2001A 5.625 07-15-25 BBB+ 365 363,573 Chautauqua Tobacco Asset Securitization Corp, Rev Ref Asset Backed Bond 6.750 07-01-40 BBB 1,000 1,030,250 Herkimer County Industrial Development Agency, Rev Ref Folts Adult Home Ser 2005A 5.500 03-20-40 Aaa 1,000 963,120 Metropolitan Transportation Auth, Rev Serv Contract Commuter Facil Ser 3 7.375 07-01-08 A1 195 198,188 Monroe Newpower Corp, Rev Ref Pwr Facil 5.100 01-01-16 BBB 1,000 985,600 Nassau County Industrial Development Agency, Rev Ref Civic Facil North Shore Hlth Sys Projs Ser 2001A 6.250 11-01-21 A3 275 283,313 Rev Ref Civic Facil North Shore Hlth Sys Projs Ser 2001B 5.875 11-01-11 A3 210 216,852 New York, City of, Gen Oblig Unltd Ser 2001B 5.250 12-01-17 AA 1,500 1,554,630 Gen Oblig Unltd Ser 2004J 5.000 05-15-23 AA 1,000 972,930 Gen Oblig Unltd Subser 1993A-10 (P) 3.750 08-01-17 AAA 1,000 1,000,000 Gen Oblig Unltd Subser 1993B-2 (P) 3.750 08-15-19 AAA 600 600,000 New York City Industrial Development Agency, Rev Civic Facil Lycee Francais de NY Proj Ser 2002A 5.375 06-01-23 BBB 1,000 916,490 Rev Civic Facil Polytechnic Univ Proj 6.125 11-01-30 AAA 1,000 1,089,050 Rev Liberty 7 World Trade Ctr Ser 2005A (G) 6.250 03-01-15 BB+ 1,000 1,012,990 See notes to financial statements Semiannual report | New York Tax-Free Income Fund 11 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value New York (continued) New York City Industrial Development Agency, Rev Ref Brooklyn Navy Yard Cogen Partners 5.650% 10-01-28 BBB $1,000 $887,130 Rev Ref Polytechnic University Proj 5.250 11-01-27 A 1,000 840,750 Rev Spec Airport Facil Airis JFK I LLC Proj Ser 2001A 5.500 07-01-28 BBB 1,000 870,170 Rev Terminal One Group Assn Proj 5.500 01-01-21 BBB+ 1,000 995,370 New York City Municipal Water Finance Auth, Rev Preref Wtr & Swr Sys Ser 2000B 6.000 06-15-33 AA+ 740 796,854 Rev Ref Wtr & Swr Sys 5.500 06-15-33 AAA 1,500 1,598,730 Rev Ref Wtr & Swr Sys Cap Apprec Ser 2001D Zero 06-15-20 AA+ 2,000 1,076,800 Rev Unref Bal Wtr & Swr Sys Ser 2000B 6.000 06-15-33 AA+ 460 492,835 Rev Wtr & Swr Sys Ser 2000C (P) 3.780 06-15-33 AA+ 500 500,000 Rev Wtr & Swr Sys Ser 2003F Subser F-2 (G) (P) 3.780 06-15-35 AA+ 625 625,000 New York City Transitional Finance Auth, Rev Future Tax Sec Ser 2000B 6.000 11-15-29 AAA 1,000 1,074,700 Rev Ref Future Tax Sec Ser 2002A (Zero to 11-1-11 then 14.000%) (O) Zero 11-01-29 AAA 1,000 897,070 New York Liberty Development Corp, Rev National Sports Museum Proj Ser 2006A (G) 6.125 02-15-19 BB 1,000 948,100 New York Local Government Assistance Corp, Rev Ref Ser 1993C 5.500 04-01-17 AAA 1,225 1,327,545 New York State Dormitory Auth, Rev Cap Apprec FHA Insd Mtg Ser 2000B (G) Zero 08-15-40 AA 3,000 410,640 Rev Lease State Univ Dorm Facil Ser 2000A 6.000 07-01-30 AA 1,000 1,077,970 Rev Miriam Osborn Mem Home Ser 2000B 6.875 07-01-25 A 750 764,077 Rev North Shore L I Jewish Grp 5.375 05-01-23 Aaa 1,000 1,090,920 Rev Ref State Univ Edl Facil Ser 1993A 5.500 05-15-19 AA 2,000 2,138,680 Rev Ref State Univ Edl Facil Ser 1993A 5.250 05-15-15 AAA 1,000 1,069,770 Rev Ref Univ of Rochester Defd Income Ser 2000A (Zero to 7-1-10 then 6.050%) (O) Zero 07-01-25 AAA 1,000 943,360 Rev State Univ Edl Facil Ser 2000B 5.375 05-15-23 AA 1,000 1,061,420 Rev Unref City Univ 4th Ser 2001A 5.250 07-01-31 AA 130 138,497 See notes to financial statements New York Tax-Free Income Fund | Semiannual report 12 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value New York (continued) New York State Environmental Facilities Corp, Rev Ref Poll Control (P) 9.755% 06-15-11 AAA $500 $635,300 Rev Unref Bal Poll Control Ser 1991E 6.875 06-15-10 AAA 20 20,207 Oneida County Industrial Development Agency, Rev Civic Facilities Hamilton College Proj Ser 2007A Zero 07-01-29 AAA 5,330 1,505,832 Onondaga County Industrial Development Agency, Rev Sr Air Cargo 6.125 01-01-32 Baa3 1,000 955,340 Orange County Industrial Development Agency, Rev Civic Facil Arden Hill Care Ctr Newburgh Ser 2001C (G) 7.000 08-01-31 BB 500 504,885 Port Auth of New York & New Jersey, Rev Ref Spec Proj KIAC Partners Ser 4 (G) 6.750 10-01-19 BBB 1,500 1,503,210 Suffolk County Industrial Development Agency, Rev Civic Facil Huntington Hosp Proj Ser 2002B 6.000 11-01-22 BBB 1,000 1,012,060 Triborough Bridge & Tunnel Auth, Rev Ref Gen Purpose Ser 1992Y 6.125 01-01-21 AAA 1,500 1,721,445 TSASC, Inc., Rev Tobacco Settlement Asset Backed Bond Ser 1 5.500 07-15-24 AAA 775 828,196 Upper Mohawk Valley Regional Water Finance Auth, Rev Wtr Sys Cap Apprec Zero 04-01-22 Aaa 2,230 1,038,288 Westchester County Healthcare Corp, Rev Ref Sr Lien Ser 2000A 6.000 11-01-30 BBB 1,150 1,060,449 Yonkers Industrial Development Agency, Rev Cmty Dev Pptys Yonkers Inc Ser 2001A 6.625 02-01-26 Baa3 1,000 1,094,970 Puerto Rico 9.79% Puerto Rico Aqueduct & Sewer Auth, Rev Inverse Floater (Gtd) (M)(P) 7.470 07-01-11 AAA 2,000 2,304,480 Puerto Rico, Commonwealth of, Gen Oblig Unltd Ser 975 (P) 6.600 07-01-18 Aaa 500 544,865 Puerto Rico Public Building Auth, Rev Govt Facil Ser 1995A (Gtd) 6.250 07-01-12 AAA 1,110 1,205,749 Puerto Rico Public Finance Corp, Rev Preref Commonwealth Approp Ser 2002E 5.500 08-01-29 BBB 1,005 1,082,124 See notes to financial statements Semiannual report | New York Tax-Free Income Fund 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Virgin Islands 3.98% Virgin Islands Public Finance Auth, Rev Ref Gross Receipts Tax Ln Note Ser 1999A 6.500% 10-01-24 BBB+ $535 587,227 Rev Sub Lien Fund Ln Notes Ser 1998E (G) 5.875 10-01-18 BBB 1,500 1,501,515 Interest Par value Issuer, description, maturity date rate Value Short-term investments 0.41% (Cost $213,000) Joint Repurchase Agreement 0.41% Repurchase Agreement transaction with Barclays Plc dated 2-29-08 at 1.800% to be repurchased at $213,032 on 3-3-08, collateralized by U.S. Treasury Inflation Indexed Bond, 3.875%, due 4-15-29 (valued at $217,264, including interest) 1.800% $213 213,000 Total investments (Cost $51,423,663)  100.18% Other assets and liabilities, net (0.18%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. (A) Credit ratings are unaudited and are rated by Moodys Investors Service or Fitch where Standard & Poors ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. Unaudited. (M) Inverse floater bond purchased on secondary market. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Variable rate obligation. The coupon rate shown represents the rate at end of period.  The cost of investments owned on February 29, 2008, including short-term investments, for federal income tax purposes was $51,366,324. Gross unrealized appreciation and depreciation of investments aggregated $2,373,186 and $1,188,534, respectively, resulting in net unrealized appreciation of $1,184,652. See notes to financial statements New York Tax-Free Income Fund | Semiannual report 14 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 2-29-08 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value (cost $51,423,663) $52,550,976 Cash 974 Receivable for shares sold 132,232 Interest receivable 636,256 Receivable from affiliates 6,000 Total assets Liabilities Payable for shares repurchased 603,847 Dividends payable 172,706 Payable to affiliates Management fees 22,103 Distribution and service fees 23,090 Other 15,886 Other payables and accrued expenses 33,309 Total liabilities Net assets Capital paid-in 51,963,234 Accumulated net realized loss on investments (661,313) Net unrealized appreciation of investments 1,127,313 Accumulated net investment income 26,263 Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($41,020,404 ÷ 3,507,596 shares) $11.69 Class B ($8,688,141 ÷ 742,944 shares) 1 $11.69 Class C ($2,746,952 ÷ 234,895 shares) 1 $11.69 Maximum offering price per share Class A 2 ($11.69 ÷ 95.5%) $12.24 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price is reduced. See notes to financial statements Semiannual report | New York Tax-Free Income Fund 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 2-29-08 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Interest $1,425,292 Total investment income Expenses Investment management fees (Note 3) 135,247 Distribution and service fees (Note 3) 127,576 Transfer agent fees (Note 3) 20,098 Accounting and legal services fees (Note 3) 2,886 Custodian fees 12,282 Professional fees 12,148 Printing fees 8,052 Blue sky fees 2,456 Trustees fees 1,274 Miscellaneous 2,549 Total expenses Less expense reductions (Note 3) (515) Net expenses Net investment income Realized and unrealized loss Net realized loss on investments (36,313) Change in net unrealized appreciation (depreciation) of investments (1,483,510) Net realized and unrealized loss Decrease in net assets from operations 1 Semiannual period from 9-1-07 to 2-29-08. See notes to financial statements New York Tax-Free Income Fund | Semiannual report 16 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 8-31-07 2-29-08 1 Increase (decrease) in net assets From operations Net investment income $2,338,321 $1,101,239 Net realized gain (loss) 42,349 (36,313) Change in net unrealized appreciation (depreciation) (1,759,574) (1,483,510) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (1,773,258) (858,912) Class B (424,606) (175,399) Class C (132,621) (59,737) From Fund share transactions (Note 4) Total decrease Net assets Beginning of period 60,180,292 54,481,284 End of period 2 1 Semiannual period from 9-1-07 to 2-29-08. Unaudited. 2 Includes accumulated of net investment income of $19,072 and $26,263, respectively. See notes to financial statements Semiannual report | New York Tax-Free Income Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 8-31-03 8-31-04 8-31-05 8-31-06 8-31-07 2-29-08 1 Per share operating performance Net asset value, beginning of period Net investment Income 2 0.56 0.54 0.52 0.52 0.52 0.25 Net realized and unrealized gain (loss) on investments (0.38) 0.36 0.15 (0.21) (0.37) (0.33) Total from investment operations Less distributions From net investment income (0.56) (0.54) (0.52) (0.52) (0.52) (0.26) Net asset value, end of period Total return 3 (%) 4 4 4 4 Ratios and supplemental data Net assets, end of period (in millions) $46 $44 $44 $43 $40 $41 Ratios (as a percentage of average net assets): Expenses before reductions 1.02 1.02 1.06 1.03 1.03 1.03 6 Expenses net of fee waivers, if any 1.00 1.01 1.06 1.03 1.03 1.03 6 Expenses net of all fee waivers and credits 1.00 1.01 1.06 1.03 1.03 1.03 6 Net investment income 4.55 4.35 4.18 4.20 4.22 4.25 6 Portfolio turnover (%) 17 43 25 32 17 10 5 1 Semiannual period from 9-1-07 to 2-29-08. Unaudited. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Not annualized. 6 Annualized. See notes to financial statements New York Tax-Free Income Fund | Semiannual report 18 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 8-31-03 8-31-04 8-31-05 8-31-06 8-31-07 2-29-08 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.47 0.45 0.43 0.43 0.43 0.21 Net realized and unrealized gain (loss) on investments (0.38) 0.36 0.15 (0.21) (0.37) (0.34) Total from investment operations Less distributions From net investment income (0.47) (0.45) (0.43) (0.43) (0.43) (0.21) Net asset value, end of period Total return 3 (%) 4 4 4 4 Ratios and supplemental data Net assets, end of period (in millions) $22 $20 $17 $14 $11 $9 Ratios (as a percentage of average net assets): Expenses before reductions 1.72 1.72 1.76 1.73 1.73 1.73 6 Expenses net of fee waivers, if any 1.70 1.71 1.76 1.73 1.73 1.73 6 Expenses net of all fee waivers and credits 1.70 1.71 1.76 1.73 1.73 1.73 6 Net investment income 3.85 3.65 3.48 3.50 3.52 3.55 6 Portfolio turnover (%) 17 43 25 32 17 10 5 1 Semiannual period from 9-1-07 to 2-29-08. Unaudited. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Not annualized. 6 Annualized. See notes to financial statements Semiannual report | New York Tax-Free Income Fund 19 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 8-31-03 8-31-04 8-31-05 8-31-06 8-31-07 2-29-08 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.47 0.45 0.43 0.43 0.43 0.21 Net realized and unrealized gain (loss) on investments (0.38) 0.36 0.15 (0.21) (0.37) (0.34) Total from investment operations Less distributions From net investment income (0.47) (0.45) (0.43) (0.43) (0.43) (0.21) Net asset value, end of period Total return 3 (%) 4 4 4 4 Ratios and supplemental data Net assets, end of period (in millions) $5 $5 $5 $3 $4 $3 Ratios (as a percentage of average net assets): Expenses before reductions 1.72 1.72 1.76 1.73 1.73 1.73 6 Expenses net of fee waivers, if any 1.70 1.71 1.76 1.73 1.73 1.73 6 Expenses net of all fee waivers and credits 1.70 1.71 1.76 1.73 1.73 1.73 6 Net investment income 3.81 3.65 3.48 3.50 3.51 3.54 6 Portfolio turnover (%) 17 43 25 32 17 10 5 1 Semiannual period from 9-1-07 to 2-29-08. Unaudited. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Not annualized. 6 Annualized. See notes to financial statements New York Tax-Free Income Fund | Semiannual report 20 Notes to financial statements (unaudited) Note 1 Organization John Hancock New York Tax-Free Income Fund (the Fund) is a non-diversified series of John Hancock Tax-Exempt Series Fund (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income, consistent with the preservation of capital, that is exempt from federal, New York State and New York City personal income taxes. Since the Fund invests primarily in New York state issuers, the Fund may be affected by political, economic or regulatory developments in the state of New York. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B and Class C shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p
